Name: Council Regulation (EEC) No 165/87 of 19 January 1987 fixing, for 1987, the quotas applicable to imports into Portugal of certain products of the egg and poultrymeat sectors coming from the Community as constituted on 31 December 1985
 Type: Regulation
 Subject Matter: animal product;  international trade;  Europe
 Date Published: nan

 No L 21 /4 Official Journal of the European Communities 23 . 1 . 87 COUNCIL REGULATION (EEC) No 165/87 of 19 January 1987 fixing, for 1987 , the quotas applicable to imports into Portugal of certain products of the egg and poultrymeat sectors coming from the Community as constituted on 31 December 1985 THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, and in particular Article 234 (2) thereof, Having regard to the proposal from the Commission, Whereas Article 269 of the Act of Accession lays down that, during the first stage, the Portuguese Republic may maintain, in the form of quotas, quantitative restrictions on the import of certain products of the egg and poultry ­ meat sectors coming from the Community as constituted on 31 December 1985 ; Whereas Council Regulation (EEC) No 493/86 (') fixed the initial quotas applicable to imports into Portugal of certain products of the egg and poultrymeat sectors coming from the Community as constituted on 31 December 1985 ; whereas these quantities should be increased, for 1987, by the minimum rate of 10 % provided for in Article 269 (2) (c) of the Act of Accession, HAS ADOPTED THIS REGULATION : Article 1 The quotas which the Portuguese Republic may apply to imports of products of the egg and pultrymeat sectors in 1987 coming from the Community as constituted on 31 December 1985 shall be those set out in the Annex to this Regulation . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 January 1987. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 19 January 1987. For the Council The President P. DE KEERSMAEKER (') OJ No L 54, 1 . 3 . 1986, p . 31 . 23 . 1 . 87 Official Journal of the European Communities No L 21 /5 ANNEX CCT heading No Description Quota for 1987 (1 000 units) 01.05 Live poultry, that is to say, fowls, ducks, geese, turkeys and guinea fowls : A. Of a weight not exceeding 1 85 g : ex I. Turkeys or geese :  Turkeys 1 130 ex II . Other :  Fowls 1 705 04.05 Birds' eggs and egg yolks, fresh, dried, or otherwise preserved, sweetened or not : A. Eggs in shell , fresh or preserved : I. Poultry eggs : a) Eggs for hatching : ex 1 . Of turkeys or geese : '  Of turkeys ex 2. Other : 194  Of , fowls 2 132